Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Nathaniel Watkins appeals the district court’s orders denying his motion to re*926duce his sentence pursuant to 18 U.S.C. § 3582(c)(2) (2006), and his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Watkins, No. 1:90-cr-00260-CMH-2 (E.D. Va. filed July 14, 2008 & entered July 15, 2008; Oct. 20, 2008); see United States v. Dunphy, 551 F.3d 247, 251-53 (4th Cir.) (rejecting defendant’s argument that United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), should apply to § 3582 proceeding), cert. denied, — U.S. —, 129 S.Ct. 2401, 173 L.Ed.2d 1296 (2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.